Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Election/Restrictions
Applicant’s election without traverse of Species 3, figures 7 and 8, in the reply filed on 05/04/2022 is acknowledged.
Claims 7 and 19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/04/2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Parent claim 1 is written in the alternative in that the module base is connectable to one of the top edge portions and/or caps as defined on line 10. However, claim 2 is silent as to the alternative of connecting only to the top edge and only further defines the cap alternative wherein it is not certain as to the claimed structure when a user has chosen the alternative of attaching the base only to the top edge and there is no cap. It is suggested that Applicant clearly claim the alternative of attaching the base to the cap and then further define the module base is configured to replace one of the caps. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 8, 9, 13 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Casolco 2007/0107117. Casolco discloses: An above-ground swimming pool (10) comprising: 
a bottom surface (adjacent 13); 
side walls (14) extending upwardly from the bottom surface to define an inner volume (15) for receiving water (22); 
a plurality of top edge portions (20) mounted on a top perimeter (12) of the side walls; 
a plurality of caps (21) mounted on the top perimeter of the side walls between adjacent top edge portions; 
at least one water module (32 with connected recirculation plumbing) integratable with the top perimeter of the side walls for supplying water to the inner volume (at 21), comprising: 
a module base (the entrance into 24) connectable to one of the top edge portions and/or caps (as shown in figures 1 and 4); 
a module casing extending upward from the module base and having a distal opening (the outlet nozzles on 24); and 
a supply system provided within the module casing and having a discharge opening for supplying water out of the supply system and through the distal opening of the module casing to enter the inner volume of the above-ground swimming pool (the interior valves 25 or 26 within the casing of 24 along with in internal flow conduit of 24).
Regarding independent claim 13; claim 13 calls for the same water module (32 with connected recirculation plumbing) connectable to a top perimeter of a side wall of the swimming pool (14) including a module base (the entrance into 24), a module casing extending upward from the module base and having a distal opening (the outlet nozzles on 24); and a supply system provided within the module casing and having a discharge opening for supplying water out of the supply system and through the distal opening of the module casing to enter the inner volume of the above-g round swimming pool (the interior valves 25 or 26 within the casing of 24 along with in internal flow conduit of 24) as called for in claim 1.
Regarding claims 8, 9 and 20; as seen in the figure 1 the outlets of modules 24 are shaped and sized to form a waterfall arrangement in the pool center at 15.
Claims 1-4, 6, 8-11, 13-16, 18 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tobias et al. 5,115,974. Tobias discloses: An above-ground swimming pool (12) comprising: 
a bottom surface (shown resting on the ground or grass in figure 1); 
side walls (at the end of the pointer for 12 in figure 1) extending upwardly from the bottom surface to define an inner volume for receiving water (22); 
a plurality of top edge portions (16) mounted on a top perimeter of the side walls; 
a plurality of caps (18) mounted on the top perimeter of the side walls between adjacent top edge portions; 
at least one water module (10) integratable with the top perimeter of the side walls for supplying water to the inner volume (as shown at 98 in figure 3), comprising: 
a module base (14) connectable to one of the top edge portions and/or caps (as shown in figures 1 and 3); 
a module casing (40, 80, 68) extending upward from the module base and having a distal opening (60, 62, 86); and 
a supply system provided within the module casing (24 which extends within 14 as seen in figures 3 and 6) and having a discharge opening for supplying water out of the supply system (at 42) and through the distal opening of the module casing (60, 62, 86) to enter the inner volume of the above-ground swimming pool (as shown at 98 in figure 3).
Regarding independent claim 13; claim 13 calls for the same water module (10) connectable to a top perimeter of a side wall of the swimming pool (16) including a module base (14), a module casing extending upward from the module base and having a distal opening (40, 80, 68); and a supply system provided within the module casing (24 which extends within 14 as seen in figures 3 and 6) and having a discharge opening for supplying water out of the supply system (at 42) and through the distal opening of the module casing (40, 80, 68) to enter the inner volume of the above-ground swimming pool (as shown at 98 in figure 3) as called for in claim 1.
Regarding claims 2 and 14; the module base 14 and cap 18 are removable structural elements attached with fasteners 20 wherein they can replace a previously installed cap or base for maintenance or to replace an old model the a new one as claimed and the base 14 at least partially covers the top edge portions 16 as shown in figure 1.
Regarding claims 3 and 15; conduit 24 extends into a chamber within base 14 and is partially concealed thereby as seen in figures 3 and 6.
Regarding claims 4 and 16; a discharge opening for supplying water out of the supply system at 42 is also the outlet out of the chamber that conceals conduit 24 as claimed as seen in figures 3 and 6.
Regarding claims 6, 8, 18 and 20; the supply system includes a diffuser 64, 66, 82, mounted within the chamber of the supply system, as seen in figure 3, the diffuser being adapted to reduce turbulence of the water flowing therethrough as seen by the tortuous flow at 94 and 96 which will produce a laminar or non-turbulent water fall at 98 as claimed.
Regarding claim 9; as seen in the figure 6 the outlets 62 of module 10 can be adjusted to form a waterfall arrangement in the pool center as claimed. 
Regarding claims 10 and 11; Tobias discloses a pressure system as called for in claim 10 which includes a pump 30, a flow valve 38, conduits 34, 24 and a manifold 52 as further defined in claim 11.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 17 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Tobias et al. 5,115,974 in view of Vogtner et al. 2018/0147595. Tobias discloses: An above-ground swimming pool (12) including at least one water module (10) integratable with the top perimeter of the side walls for supplying water to the inner volume (as shown at 98 in figure 3) with a conduit 24 extending into a chamber within base 14:
substantially as claimed but does not disclose a light-emitting device connectable to the chamber. However, Vogtner teaches another water module (10) which is connectable to a wall of a swimming pool as taught in paragraphs 3, 7 and 8 having a light 18 within the waterfall flow chamber as seen in figure 3C for the purpose of providing a decorative effect to the waterfall. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to provide the water module of Tobias with a light as, for example, taught by Vogtner in order to provide a decorative effect to the waterfall.
Regarding claim 21; Tobias discloses at least one water module (10) integratable with the top perimeter of the side walls for supplying water to the inner volume (as shown at 98 in figure 3).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Tobias et al. 5,115,974 in view of Casolco 2007/0107117. Tobias discloses: An above-ground swimming pool (12) including at least one water module (10) integratable with the top perimeter (16) of the side walls for supplying water to the inner volume (as shown at 98 in figure 3):
substantially as claimed but does not disclose a plurality of water modules in spaced-apart relation about the top perimeter of the side wall. However, Vogtner Casolco another water module (24) which is also connectable to a wall of a swimming pool (14) as taught in figure 1 having a plurality of water modules (24) in spaced-apart relation as taught in figure 1 for the purpose of adding water and providing a decorative fountain effect around the entire perimeter of the pool. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to provide the pool of Tobias with a plurality of water modules as, for example, taught by Casolco in order to add water and provide a decorative fountain effect around the entire perimeter of the pool.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited on the PTO-892 teach other related water modules for pools.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J CASIMER JACYNA whose telephone number is (469)295-9095.  The examiner can normally be reached on Mon.-Fri. 7:30AM-4:30 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J C Jacyna/Primary Examiner, Art Unit 3754